Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 1 of 10 Page ID #103



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )       CASE NO. 18-CR-30135-NJR
                                              )                19-CR-30044-NJR
                                              )
ANTHONY DOBBINS,                              )
                                              )
       Defendant.                             )

                    GOVERNMENT’S SENTENCING MEMORANDUM

       Now comes, the United States of America, by Steven D. Weinhoeft, United States Attorney

for the Southern District of Illinois, through Ali Summers, Assistant United States Attorney, who

provides the Court with the Government’s Sentencing Memorandum. The Government states as

follows:

                                    I.    INTRODUCTION

       Anthony Dobbins appears for sentencing after being convicted of possession with intent to

distribute heroin and cocaine, two counts of influencing a federal official by threat, and two counts

mailing a threatening communication - all offenses which he committed very shortly after he was

placed on supervised release for his 2001 federal conviction for Armed Bank Robbery and Use of

a Firearm During a Crime of Violence. Evidence shows that on August 10, 2018 when officers

arrived at an apartment to arrest Dobbins for violations of his federal supervised release, Dobbins

threw two large bags of pressed heroin and one large bag of crack-cocaine out of the upstairs

window of the apartment. In total, the bags contained over 200 grams of heroin and 90 grams of

crack cocaine. When officers searched the apartment after Dobbins’ arrest, they also found a small
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 2 of 10 Page ID #104



bag containing approximately 8 grams of heroin on the bed in Dobbins’ bedroom as well as two

digital scales, packaging materials, drug ledgers, and a full box of .40 caliber ammunition in the

apartment.

       On December 19, 2018, Dobbins plead guilty to possession with intent to distribute heroin

and cocaine pursuant to a plea agreement with the Government in case number 18-CR-30135.

While in custody in the Alton jail awaiting sentencing for the drug charges, Dobbins placed in the

mail two threatening letters addressed to the Director of the Bureau of Prisons in Washington D.C.

and the Director of the North Central Regional Office of the Bureau of Prisons in Kansas City,

Kansas. In the letters, Dobbins made overt and explicit threats to kill the first Bureau of Prisons

employee that he could get his “uncuffed hands on” as soon as he was transferred to BOP. When

questioned about the letters, Dobbins admitted writing them and stated that he truly intends to kill

the first employee he can attack because he believes BOP was responsible for having his

supervised release violated by conducting surveillance on him and alleging he was involved in a

murder in Chicago. Dobbins stated that he believed BOP was harassing and mistreating him

because of he is a high-ranking member of the Gangster Disciples. Dobbins was adamant he would

kill an employee to “send a message” to BOP and that he would use a homemade weapon or his

bare hands if necessary. On April 2, 2019, the grand jury returned a four-count indictment against

Dobbins for these offenses in case number 19-CR-30044. Dobbins plead guilty absent any plea

agreement to the new charges on April 20, 2019.

       On May 16, 2019, the Probation Department filed a Revised Presentence Report that

incorporates the offense conduct and guideline calculation as to both cases and all charges. The

Probation Department determined that Dobbins has a total offense level of 28 and a criminal

history category of V, resulting in an advisory guideline range of 130 to 162 months’



                                                 2
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 3 of 10 Page ID #105



imprisonment. However, the Government submits that the total offense level is actually 27 because

U.S.S.G. § 3D1.4 directs that there would be no increase in offense level when only one unit is

calculated under the grouping rules. If the total offense level is 27, the resulting advisory guideline

range would be 120 to 150 months’ imprisonment.

       Because Dobbins committed new criminal offenses while awaiting sentencing on his

conviction for possession with intent to deliver heroin and cocaine, the Government asserts that

Dobbins is in breach of the plea agreement entered in case number 18-CR-30135 and the

Government is free to recommend any sentence within the applicable statutory range of the

offenses of conviction. Having analyzed the sentencing factors under 18 U.S.C. § 3553(a) as fully

described below, the Government recommends that an appropriate sentence is 150 months’

imprisonment which should run consecutive to the sentence imposed for Dobbins’ violation of his

supervised release – for which the Government recommends 51 months’ imprisonment.

           II.   ANALYSIS OF SECTION 3553(A) SENTENCING FACTORS

       A. The nature and circumstances of the offense and the history and characteristics
          of the defendant.

           1. The nature and circumstances of the offense

       The nature and circumstances of the offenses are extremely serious. First, Dobbins was in

possession of over 200 grams of heroin and 90 grams of cocaine which he intended to sell to others.

As this Court is aware, heroin is a terribly dangerous and addictive opiate that is strongly associated

with overdose deaths. Evidence has shown that heroin is likely the most deadly drug dealt illegally.

Opioids are a class of drugs that include heroin as well as prescription pain relievers such as

oxycodone, hydrocodone, codeine, morphine, fentanyl and others. Opiates are highly addictive,

readily available, fairly inexpensive, and - depending upon the form - can be snorted, smoked,

injected intravenously, or taken in capsule form. Opioid dependence is a monumental problem in

                                                  3
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 4 of 10 Page ID #106



the United States. Of the 20.5 million Americans 12 years of age or older who had a substance use

disorder in 2015, 2 million had a substance use disorder involving prescription pain relievers, while

591,000 had a substance use disorder involving heroin. 1

         Once a person begins to use heroin, the consequences can be catastrophic. Drug overdose

deaths continue to increase in the United States. 2 From 1999 to 2017, more than 700,000

Americans died from drug overdoses. 3 In 2017, the number of overdose deaths involving opioids

(including prescription opioids and illegal opioids such as heroin and fentanyl) was 6 times higher

than in 1999. 4 The CDC reports that approximately 68% of the more than 70,200 drug overdose

deaths in 2017 involved an opioid. 5 On average, 130 Americans die every day from an opioid

overdose. 6

         Heroin dealers like Dobbins are intentionally contributing to the increasing population of

heroin users and the increasing number of overdose deaths. It is one thing to hustle a small amount

of drugs to support a habit - but it is a marked escalation, and a dramatically greater threat to public

safety, for a person to sell large quantities of heroin. A lethal dose of heroin can be as little as 200

milligrams. Dobbins had in his possession over 200 grams of heroin and 90 grams of cocaine with

the intent to sell it to others within only five months of being placed on supervised release after a

19 ½ year sentence for Armed Bank Robbery.




1
    Center for Behavioral Health Statistics and Quality. (2016). Key substance use and mental health indicators in
    the United States: Results from the 2015 National Survey on Drug Use and Health (HHS Publication No. SMA
    16-4984, NSDUH Series H-51). Retrieved from http://www.samhsa.gov/data/

2
  http://www.cdc.gov/drugoverdose/epidemic/
3
  Id.
4
  Id.
5
  Id.
6
  Id.

                                                         4
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 5 of 10 Page ID #107



       Then, after pleading guilty to possession with intent to distribute heroin and cocaine,

Dobbins made overt and explicit threats to kill staff members of the Bureau of Prisons and

adamantly stated that he fully intends to follow through with his threats once he is transferred into

BOP custody. During the recorded interview, when directly asked whether it was truly his

intention, Dobbins stated: “Ain’t no question. No doubt about it.” Dobbins further stated that they

only way BOP could try to prevent it would be to send him back to the supermax prison where he

is isolated. Dobbins also stated during the recorded interview: “I don’t play well with others. I

will kill one of the inmates or staff if they make me mad because I have a violent streak sometimes

I can’t control.” By these statements, Dobbins demonstrated that he is not just a drug dealer trying

to get by after a long stint in prison. Dobbins’ unwavering statement of his intent to kill a staff

member simply because he does not like how he was treated once he was released from BOP

demonstrates just how violent and dangerous he truly has been and will be regardless of any threat

of punishment. These statements give both a clearer picture of the seriousness of Dobbins’ crimes

and harrowing insight into his character that unquestionably supports the total recommended

sentence of 201months’ imprisonment.

           2. History and Characteristics of the Defendant

       Dobbins’ lengthy and violent criminal history and repeated disregard for the law also

demonstrates that he is a serious danger to the community and at a great likelihood to reoffend.

Dobbins is 51 years old and has been in prison or on parole for all of his adult life. Dobbins was

convicted of his first adult felony for burglary at the age of 16 years. (PSR ¶ 58). In 1985, Dobbins

broke into a woman’s home and forcibly raped her at knife point. (PSR ¶ 60-61). He was sentenced

to 10 years in the Illinois Department of Corrections for those offenses and released on parole in

January 1991. (PSR ¶ 60-61). Within less than five months of being released on parole, Dobbins



                                                 5
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 6 of 10 Page ID #108



was found in possession of a stolen car. (PSR ¶ 62). Over the course of his next seven months on

parole, Dobbins was twice more charged with offenses relating to motor vehicles and attempted

burglary of a vehicle. (PSR ¶ 63-65). Dobbins plead guilty to these offense and was sentenced to

another 10-year term in the Illinois Department of Corrections for the 1992 vehicle offense. (PSR

¶ 62-65).

       Within two months of being released on parole for those offense, in October 1996, Dobbins

was again in possession of a stolen car for which he was sentenced to three years in IDOC. (PSR

¶ 65 & 69). He was paroled in January 1998 for that offense and within 10 days was again arrested

for possession of a stolen vehicle. (PSR ¶ 69 & 70). Dobbins was again sentenced to three years

in IDOC and discharged on parole in 1999. (PSR ¶ 70). His parole was violated for commission

of a new offense and he was released on parole a second time in March 2000. (PSR ¶ 70). By July

2000, he was in possession of another stolen car. (PSR ¶ 72). And in March 2001, Dobbins

committed an armed bank robbery in the Southern District of Illinois during which he held the

bank employees at gunpoint, taped their mouths, hands and feet and threatened to kill them if they

did not comply with his demands. (PSR ¶ 73). Dobbins was convicted of armed bank robbery and

use of a firearm during a crime of violence for which he was sentence to a total of 234 months’ in

the Bureau of Prisons. (PSR ¶ 73).

       Even while in state and federal prison, Dobbins committed criminal offenses and engaged

in other behavior resulting in disciplinary actions, including intimidation and threats, gang activity,

assault, possession of a dangerous weapon, threatening bodily harm and destroying property. (PSR

¶ 64, 70 &73). Dobbins was on supervised release for the armed bank robbery when he committed

the instant drug offense and was awaiting sentencing on that offense when he sent threatening




                                                  6
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 7 of 10 Page ID #109



communications to BOP staff and stated his unwavering intent to follow through with those threats.

(PSR ¶ 73 & 74).

       Dobbins has done nothing but commit crimes throughout his adult life, demonstrating a

complete and total disregard for the law and the rules of society. Without exception, Dobbins has

committed his next criminal offense while still in custody or while on parole or supervised release

for his prior felony. It is clear that the punishment he has received for his ten prior felony

convictions has not succeeded in altering his criminal behavior in any way and that his history and

characteristics suggest that he is guaranteed to recidivate. Therefore, the Government submits that

a lengthy sentence of 201 months is necessary to deter his criminal conduct and to protect the

community for as long as possible

       B. Need for the sentence to reflect the seriousness of the offense, to promote respect
          for the law, to provide just punishment, afford adequate deterrence to criminal
          conduct and to protect the public from further crimes of the Defendant.

       The 201-month sentence recommended by the United States is necessary to reflect the

seriousness of the offenses and the danger inherent in an admitted high-ranking member of the

Gangster Disciples and ten-time convicted felon on supervised released for a violent armed bank

robbery possessing with intent to deliver over 200 grams of heroin and 90 grams of cocaine. The

recommended sentence is also necessary to promote respect for the law for this defendant, who

has shown none throughout his adult life. Again, the punishment he has received for his prior

offenses has not succeeded in altering his criminal behavior, and the consequences in this case

need to be such that he is given the message that his actions will have substantial consequences

each and every time and, if not, that he is incapacitated for as long as possible.

        A sentence of 201 months’ imprisonment is also necessary to afford adequate deterrence

 to criminal conduct and protect the public from further crimes of Dobbins. His lengthy and


                                                  7
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 8 of 10 Page ID #110



 violent criminal history makes it clear that Dobbins is guaranteed to reoffend. He has now been

 convicted of twelve felony offenses. With each conviction, Dobbins was unable to complete the

 sentence imposed before committing a new offense – demonstrating his complete disregard for

 the law. The prior attempts to correct his behavior have not been successful and he has clearly

 demonstrated that the threat of additional punishment will not deter his conduct – as very clearly

 evidenced by the fact that while awaiting sentencing for the drug offense in this case Dobbins

 proudly admits that he intends to kill the first BOP employee he can get his hands on because

 he feels wronged by the BOP.

        The only thing the criminal justice system can do for such an incorrigible person is to

 incapacitate him for as long as the law allows. By doing so, the public will be protected from

 further crimes of the Dobbins for as long as possible.

       C. Need to provide the Defendant with needed educational or vocational training,
          medical care, or other correctional treatment in the most effective manner

        Although Dobbins has done little to further his education since he earned his GED or to

 avail himself of any of the vocational or correctional treatment available at all the prison

 facilities he has been to, if he desires to participate in any such programs, the Bureau of Prisons

 has many educational and vocational training programs available, and this may be the most

 effective manner in which to provide those opportunities to him.

       D. The kinds of sentences available and the Guideline sentencing range

       Dobbins faces a statutory minimum sentence of 5 years up to 20 years for possession with

intent to deliver heroin and cocaine, a statutory maximum sentence of 10 years for each count of

influencing a federal official by threat and mailing a threatening communication, and a statutory

maximum sentence of 60 months for his violation of supervised release. The Government submits

that the total applicable guideline range for case numbers 18-CR-30135 and 19-CR-30044 is 120

                                                  8
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 9 of 10 Page ID #111



to 150 months’ imprisonment and that the guideline range for Dobbins’ supervised release

violation in case number 01-CR-30026 is 51 to 60 months. The 201-month sentence recommended

by the United States is well within the statutory maximum available sentence and with the advisory

guideline range.

       E. Need to avoid unwarranted sentence disparities among defendants with similar
          records who have been found guilty of similar conduct

       “The best way to curtail “unwarranted” disparities is to follow the Guidelines, which are

designed to treat similar offenses and offenders similarly.” United States v. Barlett, 567 F.3d 901,

908 (7th Cir. 2009) (citing United States v. Gall, 552 U.S. 38 (2007). The Government’s

recommendation is within the applicable guideline and therefore would avoid unwarranted

sentencing disparities among similar defendants who have been found guilty of similar conduct.

       F. The need to provide restitution to the victims

       Restitution is not an issue in this case.

                                      III.    CONCLUSION

       The United States respectfully submits that an analysis of the factors set forth in 18 U.S.C

§ 3553(a) demonstrates that Dobbins is a very dangerous person who has demonstrated a conscious

and complete disregard for that law such that he must be incapacitated for as long as possible to

adequately protect the public from his future crimes and to satisfy the goals of sentencing.

                                               Respectfully submitted,

                                               STEVEN D. WEINHOEFT
                                               United States Attorney

                                               s/ Ali M. Summers
                                               ALI M. SUMMERS
                                               Assistant United States Attorney
                                               Nine Executive Drive
                                               Fairview Heights, Illinois 62208
                                               Email: Ali.Summers@usdoj.gov

                                                   9
Case 3:19-cr-30044-NJR Document 24 Filed 05/30/19 Page 10 of 10 Page ID #112



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
        Plaintiff,                            )
                                              )
vs.                                           )        CASE NO. 18-CR-30135-NJR
                                              )                 19-CR-30044-NJR
                                              )
ANTHONY DOBBINS,                              )
                                              )
        Defendant.                            )

                                      Certificate of Service

        I hereby certify that on May 30, 2019, I caused to be electronically filed

                     UNITED STATES’ SENTENCING MEMORANDUM

with the Clerk of Court using the CM/ECF system which will send notification of such filing(s)

to all parties of record.




                                              Respectfully submitted,

                                              STEVEN D. WEINHOEFT
                                              United States Attorney

                                              s/ Ali M. Summers
                                              ALI M. SUMMERS
                                              Assistant United States Attorney
                                              Nine Executive Drive
                                              Fairview Heights, Illinois 62208
                                              618.628.3700 (telephone)
                                              Email: Ali.Summers@usdoj.gov




                                                  10
